DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 12/17/20.
Claims 1-2, 4-9, 11-16, and 18-21 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4-9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., Pub. No. US 2011/0274012, (“Jang”) in view of ETSI TS 123 167 v12.0.0, entitled “Universal Mobile Telecommunication System (UMTS); LTE; IP Multimedia Subsystem (IMS) emergency sessions (3GPP TS 23.167 version 12.0.0 Release 12, (“the ETSI reference“), Edge, Pub. No. US 2017/0366955, (“Edge”) and Kiss et al., Pub. No. US 2017/0006514, (“Kiss”) (newly applied).

Independent Claims
Regarding claim 1, Jang teaches, e.g., in Fig. 3 and its respective written description, the claimed limitations “An apparatus, comprising processing circuitry (Fig. 6, processor 604) configured to: 
determine whether user equipment (UE) is registered for emergency services via a first access type (Fig. 3, source network which can be an LTE network, see paragraph nos. 0009 and 0017) in a wireless communication system (Fig. 3, prior to requesting an emergency call at 304, the MS inherently determines whether the MS is registered for emergency services since such a registration is required prior to requesting the emergency call; for evidentiary purposes only in support of this inherent feature, see ;
	

when it is determined that the UE is registered for the emergency services via the first access type and does not have the established emergency PDU session in the first access type, establish the emergency PDU session in the first access type (Fig. 3, request emergency call at 304) by:  
generating an emergency PDU session establishment request with an initial emergency request type indicating that the emergency PDU session establishment request is to establish a PDU session for emergency services (Fig. 3, request emergency call at 304; prior to transmitting this request, the MS generates the request); 
transmitting the emergency PDU session establishment request (Fig. 3, request emergency call at 304 is transmitted to at least the base station in a radio access network, see Fig. 1); and 

register via a second access type in the wireless communication system (see Fig. 3, step 302, “MS pre-registered with target network”); and
transfer, when the UE is registered and has the established emergency PDU session in the first access type, the established emergency PDU session in the first access type to a second emergency PDU session in the second access type (“second access type” reads on target network 102 shown in Fig. 3; the emergency call is transferred from the source network 100 to the target network 102 as part of a handover session) by: 
sending a request to perform a PDU session establishment procedure to transfer the established emergency PDU session; or 
performing a service request procedure to transfer the established emergency PDU session” (Fig. 3, step 316 to establish an emergency call with the target network 102 is initiated by the MS 104) as recited with the exception of the striked-through limitations.  The underlined limitations represent the newly added limitations in the amendment submitted with the RCE.
Jang does not teach the striked-through limitations with an exception as noted below.  Jang does not teach the limitations “determine whether the UE has an established emergency protocol data unit (PDU) session in the first access type”, “establishing the emergency PDU session based on an acceptance of the emergency PDU session establishment request by the core network” at least with regard to the embodiment shown in Fig. 3, and the “request to a core network via an access network” limitations with regard to the transmitting step.  
Jang also does not teach the newly added limitations “when it is determined that the UE is registered for the emergency services via the first access type, prevent a protocol data unit (PDU) session from being established for normal services in the first access type.”
The ETST reference teaches the limitation “determine whether the UE has an established emergency protocol data unit (PDU) session in the first access type” (see section 7.2 which discloses that a UE initiates an IMS emergency registration and section 7.3 which discloses “If the initial attempt is in the CS domain and it fails, the serving … IM CN Subsystem of the PS domain shall be attempted if the UE is capable”; in other words, this section discloses that a UE attempts to establish an emergency session with the CS domain and if it fails, then the UE attempts to establish an emergency session with the PS domain which effectively teach that the UE determines whether it has an established emergency PDU session (i.e., when the UE fails with the CS domain, it determines that it does not yet have an established emergency session) after it has registered for the emergency services, per section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jang by incorporating the teachings of the 
Jang in the embodiment shown in Fig. 2 teaches “establishing the emergency PDU session based on an acceptance of the emergency PDU session establishment request by (Fig. 2, the step active emergency call at 204 implies that the source network 100 has accepted a request for emergency service from the MS 104) with the exception of the striked-through limitations.  However, Jang does not explicitly teach that the acceptance is from a core network.  At a minimum, Jang teaches that the acceptance is from a base station, see Fig. 1.
Jang also does not explicitly teach the “request to a core network via an access network” limitations with regard to the transmitting step.
Edge teaches in Fig. 3, a UE transmitting an emergency request to a core network (source network 120) via a base station 115t and receiving an acceptance from the core network via the base station 115t, see steps 304 and 307. 

Kiss teaches the limitations “when it is determined that the UE is registered for the emergency services via the first access type, prevent a protocol data unit (PDU) session from being established for normal services in the first access type” (see paragraph no. [0030], “In response to the UE 102 detecting a request to establish an emergency services connection … the UE102 can de-register from an IMS server for any existing non-emergency services for which the UE 102 can be registered with the IMS server.”  The recited “normal services” reads on the non-emergency services.  In Kiss, once the emergency services connection is established by the UE, it logically follows that a non-emergency service connection cannot be established since the UE has de-prevented once the UE establishes the emergency services connection.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Jang, the ETSI reference, and Edge by incorporating the teachings of Kiss to reduce power consumption by the UE by dropping or preventing connections to normal services when the UE is initiating an emergency call and/or has established an emergency call.  Therefore, the battery time of the UE can be extended during the emergency which facilitates a successful resolution of the emergency.
Regarding independent claims 8 and 15, these independent claims are corresponding method and computer readable medium claims, respectively, of the apparatus claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below, if needed, to highlight the minor differences between the claims.
Regarding further independent claim 15, see Jang, Fig. 6, storage media 608 for “a non-transitory computer-readable medium.”


Dependent Claims
Regarding claims 2, 9, and 16, Jang teaches “wherein the comprising processing circuitry is further configured to: 
detect whether the UE has an established packet data network (PDN) connection for an emergency bearer service in a fourth generation (4G) system (Fig. 3, source network 100 which is an LTE network and step 304; see also Fig. 2, step 204); 
perform an emergency PDU session establishment procedure with an existing emergency PDU session request type when the UE has the established PDN connection for the emergency bearer service (Fig. 3, step 304; see also, Fig. 2, step 204); and 
transfer the established PDN connection for the emergency bearer service in the 4G system to an emergency PDU session in 
Jang teaches transferring the emergency call from an LTE network to a cdma2000 network.  Jang does not teach transferring the emergency call to a 5G system.
Edge teaches transferring an emergency call by a UE from a source network to a target network which can be a 5G system, see paragraph no. [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jang, the ETSI reference, Edge, and Kiss by 
Regarding claims 4, 11, and 18, Jang teaches “wherein establishing the new emergency PDU session further includes performing an emergency PDU session establishment procedure with an initial emergency request type when the UE does not have the established emergency PDU session” (the “initial emergency request type” reads on the inherent initial emergency call set up as part of the ongoing active emergency call 204 as shown in Fig. 2 or alternatively, it reads on the step 304, “request emergency call” as shown in Fig. 3) as recited in claim 4 and similarly recited in claims 11 and 18.
Regarding claims 5, 12, and 19, Jang teaches “wherein transferring the established emergency PDU session in the first access type to the second emergency PDU session in the second access type further includes: 
sending an emergency PDU session establishment request with an existing emergency PDU session request type (Fig. 2, step 212; see also, paragraph no. [0029], “an emergency indication can be provided in the one or more messages sent (at 212) by the mobile station 104”; the emergency indication reads on “an emergency PDU session establishment request”; see also, Fig. 3); and 

Regarding claims 6, 13, and 20, Jang teaches “wherein transferring the established emergency PDU session in the first access type to the second emergency PDU session in the second access type further includes performing 
a network triggered service request procedure to transfer the established emergency PDU session from the first access type to the second access type (Fig. 2, handover decision 208; see also, Fig. 3); or 
a UE triggered service request procedure to transfer the established emergency PDU session from the first access type to the second access type” (Fig. 2, steps 212 and 222; see also, Fig. 3) as recited in claim 6 and similarly recited in claims 13 and 20.
Regarding claims 7 and 14, Jang teaches “wherein transferring the established emergency PDU session in the first access type to the second emergency PDU session in the second access type further includes: 
transferring the established emergency PDU session in a 3GPP access (Fig. 2, source network 100 which is an LTE or 3GPP network; see also, Fig. 3) to the second emergency PDU session in a non-3GPP access (Fig. 2, target network 102 which is a CDMA2000 /HRPD or non-3GPP network; see also, Fig. 3); or 

Regarding claim 21, Jang, Edge, and Kiss do not teach but the ETSI reference teaches “wherein the processing circuitry is further configured to determine whether the UE has the established emergency PDU session in the first access type prior to attempting to establish an emergency PDU session in any access type” (see section 7.3 which discloses “If the initial attempt is in the CS domain and it fails, the serving … IM CN Subsystem of the PS domain shall be attempted if the UE is capable”; in other words, the UE attempts to establish an emergency session with the PS domain (“any access type”) only after the initial attempt in the CS domain fails; when the initial attempt fails, the UE has determined that the UE does not have an established emergency PDU session in the CS domain (“first type”) and therefore, makes a second attempt with the PS domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jang, the ETSI reference, Edge, and Kiss by incorporating the additional teachings of the ETSI reference in order to efficiently route an emergency call initiated by the user of the mobile station by first determining if a pre-existing session exists with a network and if not, establish an emergency call session with the network to initiate the emergency call. 
Response to Arguments
The objection to the abstract has been withdrawn in view of applicant’s amendment.
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
Applicant argues, re claims 1, 8, and 15, that Kiss does not teach or suggest the newly added limitations “when it is determined that the UE is registered for the emergency services via the first access type, prevent a protocol data unit (PDU) session from being established for normal services in the first access type.”  
However, this argument is not persuasive for the reasons given in the detailed rejection above.  In particular, Kiss teaches the above-identified claim limitations in paragraph no. [0030] which discloses “In response to the UE 102 detecting a request to establish an emergency services connection … the UE102 can de-register from an IMS server for any existing non-emergency services for which the UE 102 can be registered with the IMS server.”  The recited “normal services” reads on the non-emergency services.  In Kiss, once the emergency services connection is established by the UE, it logically follows that a non-emergency service connection cannot be established since the UE has de-registered with the IMS server for normal services.  Hence, Kiss effectively teaches that a normal service PDU session is prevented once the UE establishes the 
Applicant’s argument regarding the newly added claim, claim 21, has been addressed in the detailed rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the English abstract of WO 2010/127530 which discloses that a normal service registration attempt by a UE is prevented by the network if the registration attempt is received on an emergency connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414